DETAILED ACTION
This communication is responsive to the application # 16/944,822 filed on July 31, 2020. Claims 1-21 are pending and are directed toward SYSTEM FOR ATTACK PROTECTION IN IOT DEVICES.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-6 and 9-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kim (US 2016/0149777, Pub. Date: May 26, 2016), hereinafter referred to as Kim.
As per claim 1, Kim teaches an Internet of Things device (In some embodiments, any of the network devices 102, 104, 106 may include an Internet of Things (Io T) device. Kim, [0050]) comprising:
a communications module having circuitry operable to communicatively connect to a computer network (network transceiver radio or interface that allows the IoT device to communicate with a wide area network and with one or more other devices. Kim, [0050]);
a memory operable to store data; a processor coupled to the memory and the communications module and operable to execute instructions stored in the memory (The computing device comprises one or more processors; and a memory having instructions stored thereon, which when executed by the one or more processors, cause the computing device to perform operations. Kim, [0003]); and
an activity module, including at least one of a sensor and a control device, the activity module operating under control of the processor, to perform a designated activity with at least one of the sensor and the control device, the activity module further operable to communicate on the computer network via the communications module (The network 1200 may also include a sensor, such as sensor 1212 or sensor 1214. A sensor may be external to, but connected to, a network device, such as sensor 1212 (which is connected or communicatively coupled to network device 302). Alternatively, a sensor may be included within a network device, such as sensor 1214 (which is a part of network device 304). Network devices 302 and 304 may be connected or communicatively coupled to gateway 110, to access device 108, and/or to each other. Examples of such connections or couplings are shown as arrows in FIG. 12. Kim, [0136]),
wherein the processor is further operable to curtail a volume of communication of the communications module on the computer network if a measured value of a system parameter exceeds a threshold value (The normal usage profile may be compared with the usage over a certain predetermined period of time to detect any abnormal use or measurements from the network device (e.g. the utility being used or detected by the network device). Any abnormal or other measured usage or current profile may be used to notify a user ( e.g. via an access device) of the abnormality or may be used to take an action within the network (e.g. the network device). Examples of such actions include adjusting or turning off a network device, restricting access to the network by the network device, rejecting any attempts made by the network device to connect to any other network device, warning other devices on the same network or device(s) and/or services on the internet of the suspected abnormal behavior of the network device, among others. Kim, [0135], see also comparing the current usage amount to the threshold amount of usage; determining that the current usage amount has exceeded the threshold amount of usage; analyzing the usage data over a predetermined time period, wherein the predetermined time period occurred before or after or during the current usage time; and determining that, based on the exceeding of the threshold amount of usage and the analysis of the usage data over the predetermined time period, the network device should be deactivated Kim, [0005]). 
As per claim 2, Kim teaches the Internet of Things device of claim 1 wherein the computer network is a wide-area network (WAN) (The one or more gateways may also provide the client devices with access to one or more external networks, such as a cloud network, the Internet, and/or other wide area networks. Kim, [0041]).
As per claim 3, Kim teaches the Internet of Things device of claim 1 wherein the processor is operable to curtail the volume of communication of the communications module on the computer network if the measured value of the system parameter exceeds the threshold value for a predetermined period of time (Kim, [0135], Kim, [0005]).
As per claim 4, Kim teaches the Internet of Things device of claim 1 further comprising a power module having circuitry to supply power to the communications module, and wherein the system parameter is power supplied by the power module (For example, a network device or user may desire to check various statuses on a connected device, such as power level, timestamped activity history ( e.g. temperature for a thermostat, motion for a motion detector, etc.), how long it has been active/turned on, attributes for operation of the connected device ( e.g., a brightness of a lamp, a speed of a fan, or a sensitivity of a sensor, etc.), among many others. Kim, [0083]) and the processor is operable to curtail the volume of communication of the communications module on the computer network if the power supplied by the power module exceeds a threshold power value (Kim, [0135]).
As per claim 5, Kim teaches the Internet of Things device of claim 4 wherein the processor is operable to curtail the volume of communication of the communications module on the computer network if the power supplied by the power module exceeds the threshold power value for a predetermined period of time (Kim, [0135], Kim, [0005]).
As per claim 6, Kim teaches the Internet of Things device of claim 1 wherein the system parameter is a transmission time of the communications module and the processor is operable to curtail the volume of communication of the communications module on the computer network if the transmission time of the communications module exceeds a transmission time value (Kim, [0166], [0175]).
As per claim 9, Kim teaches the Internet of Things device of claim 1, wherein the processor is operable to measure a value of the system parameter during a period of time when the activity module is inactive to thereby establish an inactive parameter threshold value when the activity module is inactive, wherein the processor is further operable to curtail the volume of communication of the communications module on the computer network if the system parameter exceeds the inactive parameter threshold value when the activity module is inactive (Kim, [0166]).
As per claim 10, Kim teaches the Internet of Things device of claim 1, wherein the processor is operable to measure a value of the system parameter during a period of time when the activity module is active to thereby establish an active parameter threshold value when the activity module is active, and wherein the processor is further operable to curtail the volume of communication of the communication module on the computer network if the system parameter exceeds the active parameter threshold value when the activity module is active (Kim, [0151]).
As per claim 11, Kim teaches the Internet of Things device of claim 10, wherein the processor is operable to monitor multiple levels of activity of the activity module, and to establish a first active parameter threshold value when the activity module is at a first activity level, and a second active parameter threshold value when the activity module is at a second activity level, and wherein the processor is operable to curtail the volume of communication of the communication module on the computer network if the system parameter exceeds the first active parameter threshold value when the activity module is at the first activity level, or the system parameter exceeds the second active parameter threshold value when the activity module is at the second activity level (Kim, [0152]).
As per claim 12, Kim teaches the Internet of Things device of claim 11, wherein the first activity level has a first operational parameter and the second activity level has a second operational parameter greater than the first operational parameter (Kim, [0153]).
As per claim 13, Kim teaches the Internet of Things device of claim 12, wherein the first activity level is a trickle activity level (Kim, [0154]-[0156]).
As per claim 14, Kim teaches the Internet of Things device of claim 12, wherein the first activity level is a normal activity level (Kim, [0154]-[0156]).
As per claim 15, Kim teaches the Internet of Things device of claim 12, wherein the second activity level is a hyper activity level (Kim, [0154]-[0156]).
As per claim 16, Kim teaches the Internet of Things device of claim 1, further comprising a power module, and wherein the system parameter is power supplied by the power module and the processor is operable to measure a value of the power supplied by the power module during a period of time when the activity module is inactive to thereby establish an inactive power parameter threshold value when the activity module is inactive, wherein the processor is further operable to curtail the volume of communication of the communications module on the computer network if the system parameter exceeds the inactive power parameter threshold value when the activity module is inactive (Kim, [0139]).
As per claim 17, Kim teaches the Internet of Things device of claim 16 wherein the processor is operable to measure the value of the power supplied by the power module during a plurality of periods of time when the activity module is inactive to thereby establish the inactive power parameter threshold value when the activity module is inactive (Kim, [0141]).
As per claim 18, Kim teaches the Internet of Things device of claim 1, further comprising a power module, and wherein the system parameter is power supplied by the power module and the processor is operable to measure a value of the power supplied by the power module during a period of time when the activity module is active to thereby establish an active power parameter threshold value when the activity module is active, wherein the processor is further operable to curtail the volume of communication of the communications module on the computer network if the system parameter exceeds the active power parameter threshold value when the activity module is active (Kim, [0139], [0141]).
As per claim 19, Kim teaches the Internet of Things device of claim 18 wherein the processor is operable to measure the value of the power supplied by the power module during a plurality of periods of time when the activity module is active to thereby establish the active power parameter threshold value when the activity module is active (Kim, [0142], [0141]).
As per claim 20, Kim teaches the Internet of Things device of claim 1 wherein the threshold value of the system parameter has an initial value, the initial value being programmed into the memory (Kim, [0081]).
As per claim 21, Kim teaches the Internet of Things device of claim 1 wherein the threshold value of the system parameter has an initial value, the initial value being programmed into the memory using threshold data provided by another Internet of Things device communicatively connected to the computer network(Kim, [0081], [0151]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0149777, Pub. Date: May 26, 2016), in view of HOMCHAUDHURI et al. (US 2021/0250117, PCT Filed: Jul. 24, 2018), hereinafter referred to as Kim and HOMCHAUDHURI.
As per claim 7, Kim teaches the Internet of Things device of claim 1, and further teaches MAC layer (Kim, [0069]), also teaches “determining that the current usage amount has exceeded the threshold amount of usage;” (Kim, [0005]), and “Various other actions are possible, such as adjusting the network device in some way ( e.g. turning the utility up or down, etc.).” (Kim, [0181]). HOMCHAUDHURI further teaches wherein the communications module is controlled at a Medium Access Control (MAC) operational layer and the system parameter is a transmission time of the communications module measured at the MAC layer and the processor is operable to curtail the volume of communication of the communications module on the computer network if the transmission time of the communications module measured at the MAC layer exceeds a transmission time value (The method may include generating a number N of media access control (MAC) protocol data units (N-MPDUs), wherein N is any integer greater than one, and all of the N-MPDUs are the same MPDU. The method may also include transmitting the N-MPDUs. The method may further include determining a congestion status of a medium based on a response to the N-MPDUs. The method may also include transmitting a packet based on the congestion status. HOMCHAUDHURI, [0012]).
Kim in view of HOMCHAUDHURI are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of HOMCHAUDHURI. This would have been desirable because the transmitting device determines whether the PER of a higher MCS/NSS meets a desired goodput threshold. If the goodput threshold is met, the rate adaptation uses the transmission rate for a subsequent transmission (HOMCHAUDHURI, [0034]).

As per claim 8, Kim teaches the Internet of Things device of claim 1, and further teaches “determining that the current usage amount has exceeded the threshold amount of usage;” (Kim, [0005]), and “Various other actions are possible, such as adjusting the network device in some way ( e.g. turning the utility up or down, etc.).” (Kim, [0181]), and “wireless communication capabilities for the local area network 100 using particular communications protocols, such as WiFi™ ( e.g., IEEE 802.11 family standards, or other wireless communication technologies, or any combination thereof)” (Kim, [0053]) but does not teach PHY explicitly, HOMCHAUDHURI however teaches wherein the communications module is controlled at a physical (PHY) operational layer and the system parameter is a transmission time of the communications module measured at the PHY layer (Regarding the Rate-Search, a rate adaptation algorithm returns an optimal data rate to be used for transmission based on the goodput (e.g., an application level throughput) calculation for each of the data rates. For all supported physical layer (PHY) rates, a running average of the PER will be saved on a per-peer basis. HOMCHAUDHURI, [0026]) and the processor is operable to curtail the volume of communication of the communications module on the computer network if the transmission time of the communications module measured at the PHY layer exceeds a transmission time value (In general, a rate adaptation algorithm consists of two components: a Rate-Search and a PER update. The Rate-Search looks to select the most optimal rate when determining a new rate. The PER update is based on feedback from a receiver, and looks to update the PER, which triggers the Rate-Search eventually. HOMCHAUDHURI, [0025]).
Kim in view of HOMCHAUDHURI are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of HOMCHAUDHURI. This would have been desirable because Several concerns have arisen where latency issues, such as gaming latency, are impacted due to traditional rate adaptation algorithms used to adjust these parameters. Additionally, overall power consumption may increase and/or reliability may decrease due to excessive retries for a single packet in a congested environment when performing transmission rate adjustment using traditional rate adaptation algorithms. The present disclosure addresses concerns of latency, reliability, and power consumption using techniques for rate adaptation under congestion and latency constraints (HOMCHAUDHURI, [0023]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Applications No. 16/944,945, 16/945,180, 16/945,115 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the present application is anticipated by the claims of the copending applications and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492